 Case 16-09464-JMC-13            Doc 92      Filed 03/28/19      EOD 03/28/19 14:23:55      Pg 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                              SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

IN RE:                                           )
                                                 )
BILLIE JO LIMBACH                                ) CASE NO. 16-09464-JMC-13
                                                 )
                          DEBTOR                 )

                      MOTION TO MODIFY PLAN AFTER CONFIRMATION

        Debtor, Billie Jo Limbach, hereby submits her Motion to Modify Plan after Confirmation
and in support thereof states as follows:
        1.       Debtor’s Plan was confirmed on July 28, 2017.
        2.       Debtor wishes to modify her Chapter 13 Plan as follows:
                 a)     Debtor shall pay $34,691.00 through February 2019 (26 months), then
                        (beginning March 2019) $1,350.00 per month for 34 months, for a Plan term
                        of 60 months and a Plan base of $80,591.00.
        3.       All other terms of Debtor’s confirmed Plan shall remain in full force and effect.
        PLEASE TAKE NOTICE THAT any objection must be filed with the Bankruptcy Clerk
within 21 days of the date of this notice [or such other time period as may be permitted by Fed. R.
Bankr. P. 9006(f)]. Those not required or not permitted to file electronically must deliver any
objection by U.S. Mail, courier, overnight/express mail, or in person at:
                                   United States Bankruptcy Clerk
                                         116 US Courthouse
                                          46 E. Ohio Street
                                       Indianapolis, IN 46204

The objecting party must ensure delivery of the response to the party filing the motion. If an
objection is NOT timely filed, the requested relief may be granted. If an objection is filed, a hearing
will be set at a later date, and all parties will receive a notice of that hearing.
        WHEREFORE, Debtor requests that she be permitted to amend her Plan pursuant to 11
U.S.C. § 1329.
                                                 Respectfully submitted,

                                                 /s/ Keith E. Gifford
                                                 Keith E. Gifford
                                                 Attorney for Debtor
 Case 16-09464-JMC-13         Doc 92    Filed 03/28/19    EOD 03/28/19 14:23:55        Pg 2 of 3


                                CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing Motion to Modify Plan was served
upon the following parties via the Courts Electronic CM/ECF system or via the United States Mail,
postage prepaid this 28th day of March, 2019:

U.S. Trustee - ustpregion10.in.ecf@usdoj.gov;
Ann M. DeLaney - ECFdelaney@trustee13.com, ecfdelaney@cypressmail.com;
Michael J. Kulak - bankruptcy@codilis.com, Michael.Kulak@codilis.com;
Steven Henry Patterson - inbk@rslegal.com, rsbkecfbackup@gmail.com,
reisenfeld@ecf.inforuptcy.com;
James T Young - james@rubin-levin.net, lking@rubin-levin.net, atty_young@bluestylus.com,
mralph@rubin-levin.net;
Billie Limbach - 7346 Kinglet Court, Indianapolis, IN 46254;
Capital Accounts - Po Box 140065, Nashville, TN 37214-0065;
Capital One - Po Box 30285, Salt Lake City, UT 84130-0285;
Chase Card - Attn: Correspondence, Po Box 15298, Wilmington, DE 19850-5298;
Chase Card - P.o. Box 15298, Wilmington, DE 19850-5298;
Cntry Door - 1112 7th Ave, Monroe, WI 53566-1364;
Cntry Door - Attn:Bankruptcy, Po Box 2830, Monroe, WI 53566-8030;
Country Door - c/o Creditors Bankruptcy Service, P.O. Box 800849, Dallas, TX 75380-0849;
Credit Management, LP - 4200 International Pkwy, Carrollton, TX 75007-1912;
Credit Management, LP - Po Box 118288, Carrolton, TX 75011-8288;
Credit One Bank Na - Po Box 98872, Las Vegas, NV 89193-8872;
Credit One Bank Na - Po Box 98873, Las Vegas, NV 89193-8873;
Credit One Bank Na - Po Box 98875, Las Vegas, NV 89193-8875;
Financial Cntr First CU - P.O. Box 26501, Indianapolis, IN 46226-0501;
Harris & Harris - 111 W Jackson Blvd, Suite 400, Chicago, IL 60604-4135;
Imc Credit Services - 6955 Hillsdale Ct, Indianapolis, IN 46250-2054;
Imc Credit Services - Po Box 20636, Indianapolis, IN 46220-0636;
Indiana Attorney General - Government Center, 302 West Washington Street, 5th Floor,
Indianapolis, IN 46204-4701;
Indiana Department of Revenue - 100 N. Senate Avenue, Rm. N240-Bankruptcy, Indianapolis, IN
46204-2253;
Indiana University Health System - PO Box 1123, Minneapolis, MN 55440-1123;
Indiana Workforce Development - Benefit Payment Control, 10 North Senate Ave., Room SE 107,
Indianapolis, IN 46204-2201;
Internal Revenue Service - Post Office Box 7346, Philadelphia, PA 19101-7346;
LVNV Funding - Po Box 10497, Greenville, SC 29603-0497;
LVNV Funding, LLC - Resurgent Capital Services, PO Box 10587, Greenville, SC 29603-0587;
MIDLAND FUNDING LLC - PO BOX 2011, Warren, MI 48090-2011;
Merrick Bank Corp - Po Box 9201, Old Bethpage, NY 11804-9001;
ONEMAIN - 605 MUNN ROAD, FT. MILL, SC 29715-8421;
OneMain Financial - 300 St. Paul Place, Baltimore, MD 21202-2120;
Onemain - Po Box 1010, Evansville, IN 47706-1010;
Onemain Financial Services, INC. - PO Box 3251, Evansville, IN 47731-3251;
Onemain Financial/Citifinancial - 605 Munn Road, Fort Mill, SC 29715-8421;
Onemain Financial/Citifinancial - 6801 Colwell Blvd, Ntsb-2320, Irving, TX 75039-3198;
PORTFOLIO RECOVERY ASSOCIATES LLC - PO BOX 41067, NORFOLK, VA 23541-1067;
Regional Acceptance Corporation - PO Box 1847, Wilson, NC 27894-1847;
 Case 16-09464-JMC-13       Doc 92    Filed 03/28/19   EOD 03/28/19 14:23:55         Pg 3 of 3


Regional Finance Corp - 550 Ohio Pike Unit F, Cincinnati, OH 45255-3472;
Robert Crane & Associates, LLC - 916 Main Street, P.O. Box 151684, Anderson, IN 46015-1684;
SPRINGLEAF FINANCIAL SERVICES - P O BOX 3251, EVANSVILLE, IN 47731-3251;
Statewide Credit Assn - PO Box 20636, Indianapolis, IN 46220-0636;
Synchrony Bank/ JC Penneys - Po Box 965007, Orlando, FL 32896-5007;
Synchrony Bank/ JC Penneys - Po Box 965064, Orlando, FL 32896-5064;
Synchrony Bank/Sams - Po Box 965005, Orlando, FL 32896-5005;
Synchrony Bank/Sams - Po Box 965060, Orlando, FL 32896-5060;
TD Bank USA, N.A. - C O WEINSTEIN & RILEY, PS, 2001 WESTERN AVENUE, STE 400,
SEATTLE, WA 98121-3132;
The Huntington National Bank - PO BOX 89424, Cleveland, OH 44101-6424;
Thomas Lee Hulse - PO Box 1448, Anderson, IN 46015-1448;
Tnb-Visa (TV) / Target - C/O Financial & Retail Services, Mailstop BV PO Box 9475,
Minneapolis, MN 55440-9475;
Tnb-Visa (TV) / Target - Po Box 673, Minneapolis, MN 55440-0673;
United States Attorney - 10 West Market Street, Suite 2100, Indianapolis, IN 46204-1986;
United States Attorney General - U.S. Department of Justice, 950 Pennsylvania Avenue, NW,
Washington, DC 20530-0001;
Unterberg & Associates PC - 8050 Cleveland Place, Merrillville, IN 46410-5302;
WF 19 Grantor Trust - c/o Specialized Loan Servicing LLC, 8742 Lucent Blvd, Suite 300,
Highlands Ranch, Colorado 80129-2386; and
WELLS FARGO BANK NA - ATTN BANKRUPTCY DEPT MAC X7801-014, 3476
STATEVIEW BLVD, FORT MILL, SC 29715-7203.


                                                /s/ Keith E. Gifford
                                                Keith E. Gifford
                                                REDMAN LUDWIG, P.C.
                                                151 N. Delaware Street, Suite 1106
                                                Indianapolis, IN 46204
                                                (317) 685-2426 – telephone
                                                (317) 636-8686 – fax
                                                kgifford@redmanludwig.com
